Citation Nr: 9914883	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  98-19 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to August 1983 
and from April 1985 to October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas which determined that the veteran 
had not submitted new and material evidence which was 
sufficient to reopen his claims of entitlement to service 
connection for hypertension and an eye disability.

The veteran testified before the undersigned at a Travel 
Board hearing in April 1999.  At the hearing, the veteran 
submitted a December 1980 service medical record accompanied 
by a waiver of RO consideration.  However, the record 
submitted was previously associated with the claims file and 
was considered by the RO at the time of a February 1994 
rating decision.  The Board finds that a waiver pursuant to 
38 C.F.R. § 1304 (c)(1998) is not necessary.


FINDINGS OF FACT

1. In an unappealed February 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for hypertension.  Since that time, evidence 
which is so significant that it must be considered in 
order to fairly evaluate the merits of the claim for 
service connection for hypertension claim has not been 
submitted.

2. In an unappealed February 1994 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for vitreal floaters.  Since that time, 
evidence which is so significant that it must be 
considered in order to fairly evaluate the merits of the 
claim for service connection for corneal abrasion claim 
has not been submitted.


CONCLUSIONS OF LAW

1. The decision of the Albuquerque, New Mexico RO in February 
1994 denying the claim of entitlement to service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2. Since the February 1994 decision, new and material 
evidence has not been received, and the claim of 
entitlement to service connection for hypertension is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

3. The decision of the Albuquerque, New Mexico in February 
1994 denying the claim of entitlement to service 
connection for vitreal floaters is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).

4. Since the February 1994 decision, new and material 
evidence has not been received, and the claim of 
entitlement to service connection for corneal abrasion is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
hypertension and for corneal abrasions.  The veteran, in 
essence, contends that he has submitted new and material 
evidence sufficient to reopen his claims, which were the 
subject of a final unfavorable decision of the Albuquerque RO 
February 1994.  In the interest of clarity, the Board will 
briefly discuss relevant law and VA regulations; review the 
factual background of this case; and then analyze each issue 
and render a decision.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  Certain chronic disabilities, such as hypertension, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Service connection may also be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for hypertension and for corneal 
abrasion, which the RO characterized as service connection 
for vitreous floaters.  The veteran's claims were denied in a 
February 1994 decision of the Albuquerque RO.  He was 
informed of that decision in a March 1994 letter from the RO.  
He did not appeal the decision within the requisite time.  
Because the decision was not duly appealed, it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1998).

Criteria for reopening a finally decided claim 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court"), has held that VA is 
required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In the 
present appeal, the last final disallowance of the claims for 
service connection for hypertension and for corneal abrasion 
is the unappealed February 1994 RO decision.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since the RO's previous 
decision disallowing the veteran's claim for service 
connection for hypertension and for corneal abrasion in 
February 1994.

38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) (West 1991) has been fulfilled.  Winters v. West, 12 
Vet. App. 203 (1999).

Entitlement to service connection for hypertension

Pertinent Facts

The "old" evidence

The veteran's service medical records for the initial period 
of service from June 1980 to August 1983 as well as the 
second period of service from April 1985 to October 1990 are 
associated with the claims folder and we reviewed by the 
Albuquerque RO in February 1994.  

The report of an enlistment physical examination in May 1980 
reflects that the veteran's blood pressure was 142/88.  The 
contemporaneously prepared report of medical history reflects 
that the veteran answered "yes" to the question pertaining 
to a history of high or low blood pressure.  Evidently in 
response to an inquiry from the examining physician, high 
blood pressure two years earlier was reported by the veteran.  
No significant medical defect was noted in July 1983 upon 
completion of the veteran's first period of service.

The report of medical examination dated in June 1985 shows a 
blood pressure reading of 124/84 upon re-entry into service.  
In an accompanying report of medical history, the veteran 
responded "no" to the question concerning high or low blood 
pressure.  An electrocardiographic record dated in June 1985 
reflects a blood pressure reading of 120/80.  Blood pressure 
readings dated in June 1986 were 142/102 and 150/108.  The 
veteran denied a history of high blood pressure and reported 
that on last physical examination, his blood pressure was 
normal.  In July 1986, the veteran's blood pressure was 
recorded as 140/98.  Borderline hypertension readings were 
noted in December 1986 and March 1987.  He was evaluated in 
April 1987; however, no diagnosis was rendered.  In January 
1988, the veteran's blood pressure was recorded as 160/118.  
The veteran's blood pressure was recorded as 150/108 in 
November 1989.

As indicated in the Introduction above, the veteran left 
service in October 1990.  He underwent a VA examination in 
June 1993.  He reported that he was diagnosed with 
hypertension in service in 1983.  He reported that he was 
initially placed on a low salt diet and later, in 1990, was 
placed on medication.  He indicated that he was currently 
taking medication to control his hypertension.  On 
examination, sitting blood pressure was 142/100, supine blood 
pressure was 144/100 and standing blood pressure was 142/98.  
The diagnosis was essential hypertension.

The February 1994 rating decision

In February 1994, the RO denied service connection for 
hypertension on the basis that the veteran had essential 
hypertension upon his enlistment into the military, and that 
there was a lack of evidence that his disability was 
aggravated to a compensable degree by service.


The additional evidence

In February 1998, the veteran requested that his claim for 
service connection be re-opened.  He alleged, in essence, 
that upon entry into service, his blood pressure was 142/88 
and at the 1993 VA examination, his blood pressure was 142/98 
which he contends reflects an aggravation in service.  
Evidence submitted subsequent to the February 1994 RO 
decision includes treatment records from private physician 
M. R., M.D.  A record dated in March 1997 reflects that the 
veteran gave a history of having a history of hypertension 
for which he had not been taking medication for the past 
year.  Blood pressure was recorded as 130/98.  Blood pressure 
was recorded as 140/100 in April 1997.

The veteran presented testimony at the April 1999 Travel 
Board hearing before the undersigned Member of the Board.  He 
testified that he was advised that he had borderline 
hypertension in 1982.  He indicated that he was given a 
diagnosis of high blood pressure for which he was monitored 
on his second enlistment.  He indicated that between a year 
and a half to two years after service, he was seen by a 
private physician who prescribed medication to control his 
hypertension.  These private medical records are not 
associated with the claims folder.

The veteran has also submitted copies of service medical 
records dated in December 1980 and January 1988 which were of 
record at the time of the February 1994 denial.

Analysis

As discussed above, the RO's February 1994 decision denied 
the veteran's claim because the RO found that the veteran had 
hypertension before entering service which was not aggravated 
by service.  

"[I]n order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  Thus, 
in order to fall within the definition of "new and 
material" found in 38 C.F.R. § 3.156(a), the evidence 
submitted since the February 1994 RO decision would have to 
demonstrate by means of competent medical evidence that the 
veteran's hypertension was aggravated by service.  

The Board notes that for additional evidence to be "new and 
material" it need not be dispositive of the issue in 
question.  Rather, it must "bear directly and 
substantially" on the matter and must be "so significant 
that it must be considered to fairly decide the merits of the 
claim."  In determining the issue of whether the additional 
evidence submitted is new and material, a question of law, 
the credibility of the evidence must be presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 512-513 (1992).

After a review of all evidence of record, the Board finds 
that new and material evidence has not been presented.  As 
stated above, the February 1994 denial was based on the RO's 
determination that the veteran had essential hypertension 
upon his enlistment into the military and that there was a 
lack of evidence that his disability was aggravated to a 
compensable degree by service.  The Board finds that the 
treatment records from private physician M. R., M.D. dated in 
March and April 1997 are new in that they were not previously 
of record.  However, these records do not constitute material 
evidence because they do not contain any evidence that the 
veteran's hypertension was aggravated due to service.  There 
is no evidence that the increased diastolic reading years 
after service is due to anything other than the natural 
progress of the condition.  Therefore, the newly submitted 
records are not material.  None of the additional medical 
evidence submitted is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The only other additional evidence related to the veteran's 
claim for service connection for hypertension is the 
veteran's own testimony.  While the credibility of the 
evidence must be presumed when determining the issue of 
whether the additional evidence submitted is new and 
material, see Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992), the Board finds that the testimony is basically 
cumulative of information previously provided.  The veteran's 
current statements are the same, in substance, as those in 
his original claim.

The Board further observes that as a lay person, the veteran 
is not competent to attribute any difference in blood 
pressure readings post service to aggravation of his 
hypertension by service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 
(1993), the Court noted that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108." 

Accordingly, since new and material evidence has not been 
submitted in connection with the veteran's claim of service 
connection for hypertension, the claim is not reopened and 
the benefit sought on appeal remains denied.

Entitlement to service connection for an eye disability

Pertinent Facts

The "old" evidence

As noted above, the veteran's service medical records were 
available for review by the Albuquerque RO in February 1994.

In December 1980, the veteran was treated for cleaning 
solvent in both eyes.  The diagnosis was corneal abrasions to 
both eyes.  His condition was listed as good upon release.  
He was seen again in January 1988 for treatment of hydraulic 
fluid in both eyes.  Visual acuity was 20/20.  No abrasions 
were noted.  There are no further records of eye complaints 
or treatment in service.

In June 1993, the veteran underwent a VA visual examination.  
He reported that cleaning fluid was splashed in his eyes in 
1980 which he was told resulted in burns on the corneas and 
caused him to see spots which he became aware of shortly 
after the incident.  Visual acuity without correction was 
20/20 in each eye.  Physical examination showed no evidence 
of corneal or conjunctival scarring.  The impression was that 
vitreous floaters were responsible for the spots observed by 
the veteran.  The examiner was of the opinion that the spots 
reported by the veteran were not due to corneal scarring.  

The February 1994 rating decision

In a February 1994 rating decision, the RO denied service 
connection for vitreous floaters on the basis that no 
diagnosis of vitreous floaters was made in service and 
because the January 1988 inservice examination noted no 
abrasions or scarring.

The additional evidence

Subsequent to the February 1994 rating decision, the veteran 
submitted service medical records dated in December 1980 and 
January 1988 which were of record at the time of the February 
1994 decision.

At the April 1999 Travel Board hearing, the veteran testified 
as to the in-service injury.  He pointed out the December 
1980 medical record which reflects a diagnosis of corneal 
abrasions.  The veteran disagreed with the June 1993 VA 
examiner's opinion that vitreous floaters and not corneal 
abrasions were responsible for the spots he sees.  His 
disagreement is based on his conversation with the VA 
physician that floaters occur in people when they reach their 
thirties, but that he had floaters at 19.


Analysis

The sole additional evidence for consideration is the April 
1999 testimony of the veteran.  The Board notes that the 
veteran submitted December 1980 and January 1988 medical 
records at the April 1999 hearing; however, these records 
were associated with the claims folder and were considered at 
the time of the February 1994 decision.  The veteran 
testified regarding his disagreement with the June 1993 VA 
examiner's opinion that vitreous floaters and not corneal 
abrasions were responsible for the spots he sees.  The June 
1993 VA examination report was also associated with the 
claims folder at the time of the February 1994 denial.  

As stated above, as the veteran is not a medical expert, he 
is not competent to express an authoritative opinion 
regarding either his medical condition or any questions 
regarding medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, his lay 
assertions to the effect that the June 1993 VA examiner's 
opinion is incorrect are neither competent nor probative of 
the issue in question.  Accordingly, the Board finds that the 
veteran's testimony does not constitute material evidence and 
the request to reopen is denied.

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

To complete his application to reopen the claims for service 
connection for hypertension and for corneal abrasion, the 
Board hereby advises the veteran that the following evidence 
is required: 1) competent medical evidence that the veteran's 
hypertension was aggravated by his service and 2) competent 
medical evidence of a current disability related to an in-
service eye injury, respectively.  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).   See the October 1998 Statement of the 
Case.  This standard has since been rendered invalid by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the October 1998 Statement of the Case.  The Board concludes 
that the veteran has been adequately informed of the basis 
for the RO's decision, that he was accorded ample opportunity 
to present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial.  A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for 
hypertension, the benefit sought on appeal remains denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for an eye 
disability, the benefit sought on appeal remains denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
  The Court's now invalidated position in Colvin was that evidence is "material" where it, first, is "relevant to 
and probative of the issue at hand" and, second, where it is of "sufficient weight or significance that there is a 
reasonable possibility that the new evidence, when viewed in the context of all the evidence, both new and 
old, would change the outcome."   

